IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs November 16, 2004

           CHRISTOPHER A. JOHNSON v. STATE OF TENNESSEE

                Direct Appeal from the Criminal Court for Hamilton County
                Nos. 241379, 241380, & 241880    Douglas A. Meyer, Judge



                   No. E2004-01122-CCA-R3-CD - Filed December 15, 2004


The Defendant, Christopher A. Johnson, seeks to appeal as of right from the trial court’s denial of
his “Petition to Enforce the Plea Agreement.” The State argues that this appeal should be dismissed
because an appeal as of right does not lie from a trial court’s denial of a petition to enforce a plea
agreement. We agree with the State’s argument and dismiss this appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

DAVID H. WELLES, J., delivered the opinion of the court, in which DAVID G. HAYES and NORMA
MC GEE OGLE , JJ., joined.


Christopher A. Johnson, Chattanooga, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General; and
William H. Cox, District Attorney General, for the appellee, State of Tennessee.

                                             OPINION


        On January 13, 2003, the Defendant pled guilty to and was convicted of Class E felony
forgery, Class A misdemeanor theft, and Class A misdemeanor possession of drug paraphernalia.
Pursuant to his plea agreement, additional charges against the Defendant were dismissed and he
received agreed concurrent sentences of two years for the felony and eleven months and twenty-nine
days for each misdemeanor. Also pursuant to his plea agreement, his sentences were suspended and
he was placed on supervised probation for two years.

        On January 12, 2004, the Defendant filed his “Petition to Enforce the Plea Agreement.” In
the petition, the Defendant alleged that the State had breached his plea agreement because the
Department of Correction computed his sentences as running consecutive to a prior ten-year sentence
from which he was on parole. The Defendant asserts that because his sentence has been computed
in this manner, his probation period has been extended to November 24, 2005, and “this is not what
[Petitioner] pled to.”

         The trial court conducted a hearing on the Defendant’s petition. At this hearing, the State
pointed out that the Defendant had filed a post-conviction petition challenging his convictions for
the same reason stated in his petition to enforce his plea agreement. Counsel had been appointed to
represent the Defendant in the post-conviction proceeding, which was pending in the trial court. In
essence, the Defendant argued that the trial court should order the Defendant’s two-year probationary
sentence to be served concurrently with the balance of the ten-year sentence he had been serving on
parole, because his plea agreement did not provide that his two-year suspended sentence would be
served consecutive to the balance of the prior ten-year sentence.1 In denying the Defendant relief,
the trial judge stated, “I’m going to deny the motion because I do not have authority to grant it.” It
is from the trial court’s ruling that the Defendant seeks to appeal as of right.

        A defendant in a criminal action may generally appeal as of right from any judgment of
conviction entered by a trial court. See Tenn. R. App. P. 3(b). In addition, a defendant may appeal
as of right from an order denying or revoking probation, and from a final judgment in a criminal
contempt, habeas corpus, extradition, or post-conviction proceeding. Id.

       In short, an appeal as of right lies from judgments or final orders in specified circumstances
which do not apply in this case. See Tenn. R. App. P. 3(b). An appeal as of right does not lie from
an order of a trial court denying a petition to enforce a plea agreement. See State v. Mary Christine
Whiteside Cook, No. E2000-02802-CCA-R3-CD, 2001 WL 846032 (Tenn. Crim. App., Knoxville,
July 27, 2001).

         For the reasons stated herein, we dismiss the appeal.



                                                                  ___________________________________
                                                                  DAVID H. WELLES, JUDGE




         1
           The transcript from the Defendant’s guilty plea hearing is contained in the record on appeal. No mention of
the prior ten-year sentence, or the fact that Defendant was on parole, is found in the transcript. The Defendant’s petition
to enter his guilty plea, also in the record on appeal, likewise fails to mention the prior sentence from which the
Defendant was on parole. It appears that at the time of the Defendant’s guilty pleas, the trial court was not aware that
the Defendant was on parole.

                                                           -2-